Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered July 20, 2011. The order denied the motion of defendants Kaleida Health, The Children’s Hospital of Buffalo and John Fahrbach for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 19 and 29, 2013, and filed in the Erie County Clerk’s Office on April 9, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Smith, J.P, Fahey, Valentino, Whalen and Martoche, JJ.